     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5153 Page 1 of 29



       LAW OFFICES OF RONALD A. MARRON
 1     RONALD A. MARRON (SBN 175650)
       ron@consumersadvocates.com
 2     ALEXIS M. WOOD (SBN 270200)
 3     alexis@consumersadvocates.com
       KAS L. GALLUCCI (SBN 288709)
 4     kas@consumersadvocates.com
       MICHAEL T. HOUCHIN (SBN 305541)
 5     mike@consumersadvocates.com
       LILACH HALPERIN (SBN 323202)
 6     lilach@consumersadvocates.com
       651 Arroyo Drive
 7     San Diego, California 92103
       Telephone: (619) 696-9006
 8     Facsimile: (619) 564-6665
 9     LAW OFFICE OF DAVID ELLIOT
       DAVID ELLIOT (SBN 270381)
10     davidelliot@elliotlawfirm.com
       2028 3rd Avenue
11     San Diego, CA 92101
12     Telephone: (858) 228-7997
       Attorneys for Plaintiffs and the Proposed Class
13
                          UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15
       BARRY ALLRED and MANDY C.                  Case No.: 3:17-cv-01345-JLS-BGS
16     ALLRED, on behalf of themselves, all
       others similarly situated, and the general CLASS ACTION
17     public,
                                                  MEMORANDUM OF POINTS AND
18                                Plaintiffs,     AUTHORITIES IN SUPPORT OF
19           vs.                                  PLAINTIFFS’ OPPOSITION TO
                                                  DEFENDANTS’ MOTION TO
20     FRITO-LAY NORTH AMERICA,                   EXCLUDE THE EXPERT
21     INC., a Delaware corporation; and          TESTIMONY, OPINIONS, AND
22     FRITO-LAY, INC., a Delaware                REPORTS OF LASZLO P.
       corporation,                               SOMOGYI, GEORGE E. BELCH,
23                                Defendants.     AND CHARLENE L. PODLIPNA
24                                                 Date: April 4, 2019
25                                                 Time: 1:30 p.m.
                                                   Ctrm: 4D
26                                                 Judge: Hon. Janis L. Sammartino
27
28
                                               1
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
                   OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5154 Page 2 of 29




 1                                                TABLE OF CONTENTS
 2     I.            INTRODUCTION .......................................................................................1
 3     II.           LEGAL STANDARDS ...............................................................................4
 4     III.          ARGUMENT ...............................................................................................5
 5          A.      THE COURT SHOULD NOT EXCLUDE THE TESTIMONY, OPINIONS, AND
 6                  REPORT OFFERED BY DR. LASZLO P. SOMOGYI .............................................5
 7               1. Dr. Somogyi’s Opinions Are the Product of Reliable Principles and
 8                   Methods ........................................................................................................5
 9               2. Dr. Somogyi is an Exceptionally Qualified Expert ......................................6
10               3. The Opinions Documented in Dr. Somogyi’s Report Are Helpful to the Trier
11                   of Fact ..........................................................................................................9
12               4. Dr. Somogyi’s Opinions Are Based on Sufficient Facts ............................11
13          B.       DR. BELCH’S SURVEY METHODOLOGY IS SOUND                                             AND      DEFENDANTS’
14          TECHNICAL CRITIQUES ARE MERITLESS................................................................12
15               1. Dr. Belch’s Survey Used an Appropriate Control .....................................12
16               2. Dr. Belch Used a Proper Survey Structure ................................................14
17               3. Dr. Belch’s Survey Is Based on Sufficient Facts and Data........................16
18               4. Dr. Belch’s Conclusions Are Helpful to the Trier of Fact .........................17
19          C.       DEFENDANTS’ CRITIQUES                       OF     CHARLENE PODLIPNA’S REPORT ARE
20          SIMILARLY CONCOCTED OUT                        OF    COUNTER-FACTUAL ASSUMPTIONS                            AND      ARE
21          LEGALLY MERITLESS.............................................................................................19
22               1. Ms. Podlipna’s Opinions Are Procedurally and Scientifically Sound and
23                   Independent and are Based on Well-Accepted Economic Methodology...19
24               2. Defendants Ignore Two Out Of Three Independent Case Analyses
25                   Performed and the Resulting Conclusions Provided By Ms. Podlipna In
26                   Order to Claim That Her Report is Somehow Incomplete ........................19
27               3. Defendants’ “Supply-Side” Damages Model Argument is Simply An
28                   Argument In Favor Of A Damages Model Defendants Prefer ..................20
                                                                      ii
            Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
                       OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5155 Page 3 of 29




 1           4. Ms. Podlipna’s Factual Assumption That All of The Products During The
 2              Proposed Class Period Were Labeled Unlawfully Is Correct ..................22
 3     IV.      CONCLUSION ..........................................................................................23
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            iii
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
                   OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5156 Page 4 of 29




 1                                         TABLE OF AUTHORITIES
 2     Cases
 3     Apple v. Samsung,
 4       2014 U.S. Dist. LEXIS 29721 (N.D. Cal. Mar. 6, 2014) .....................................20
 5     City of Pomona v. SQM N. Am. Corp.,
 6       750 F.3d 1036 (9th Cir. 2014) ................................................................................4
 7     Classic Foods Int'l Corp. v. Kettle Foods, Inc.,
 8       2006 U.S. Dist. LEXIS 97200 (C.D. Cal. 2006) ..................................................15
 9     Clicks Billiards, Inc. v. Sixshooters Inc.,
10       251 F.3d 1252 (9th Cir. 2001) ..........................................................................3, 13
11     Daubert v. Merrell Dow Pharm., Inc.,
12       43 F.3d 1311 (9th Cir. 1995) .............................................................................2, 4
13     Daubert v. Merrell Dow Pharm., Inc.,
14       509 U.S. 579 (1993) ..............................................................................................9
15     E. & J. Gallo Winery v. Gallo Cattle Co.,
16       967 F.2d 1280 (9th Cir. 1992) ..............................................................................10
17     Frye v. Ayers,
18       2009 WL 1312924 (E.D. Cal. May 12, 2009) ........................................................4
19     Gen. Elec. Co. v. Joiner,
20       522 U.S. 136 (1997) ...............................................................................................8
21     Hilsley v. Ocean Spray Cranberries, Inc.,
22       2018 WL 6300479 (S.D. Cal. Nov. 29, 2018)......................................................22
23     Primiano v. Cook,
24       598 F.3d 558 (9th Cir. 2010) ..................................................................................9
25     Prudential Ins. Co. of Am. v. Gibraltar Fin. Corp.,
26       694 F.2d 1150 (9th Cir. 1982) ..............................................................................15
27     Ruiz v. XPO Last Mile, Inc.,
28       2017 WL 2263046 (S.D. Cal. May 23, 2017) ..................................................4, 23
                                                                iv
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
                   OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5157 Page 5 of 29




 1     United States v. Sandoval-Mendoza,
 2        472 F.3d 645 (9th Cir. 2006) ..............................................................................5, 9
 3     Wendt v. Host Int'l,
 4        125 F.3d 806 (9th Cir. 1997) ................................................................................15
 5     Zakaria v. Gerber Prods. Co.,
 6        2018 U.S. App. LEXIS 32240 (9th Cir. 2018) .....................................................21
 7     Rules
 8     Fed. R. Evid. 702 .................................................................................................4, 15
 9     Fed. R. Evid. 702(a) ...................................................................................................9
10     Regulations
11     21 C.F.R § 101.22(i)(3)............................................................................................13
12     21 C.F.R § 184.1069(a)..............................................................................................1
13     21 C.F.R. § 101.22 ...................................................................................................22
14     21 C.F.R. § 101.22(i)(2)...........................................................................................13
15     Cal. Health & Safety Code §§ 109875, et seq. ........................................................22
16     Treatises
17     6 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition (2013)
18        § 32:170 ..................................................................................................................3
19
20
21
22
23
24
25
26
27
28
                                                                     v
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
                    OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5158 Page 6 of 29




 1           Plaintiffs Barry Allred and Mandy C. Allred (“Plaintiffs”), on behalf of
 2 themselves, all others similarly situated, and the general public, file this Memorandum of
 3 Points and Authorities in Support of their Opposition to Defendants Frito-Lay North
 4 America, Inc. and Frito-Lay, Inc.’s (“Defendants”) Motion to Exclude the Testimony,
 5 Opinions, and Reports of Laszlo P. Somogyi, George E. Belch, and Charlene L. Podlipna
 6 (“Motion” or “Mot.”) that was filed on January 31, 2019. (Dkt. No. 94). For the reasons
 7 set forth below, Defendants’ Motion should be denied in its entirety.
 8                                        I. INTRODUCTION
 9           Facts matter, in Defendants’ Motion as in this case. Defendants add the ingredient
10 dl-malic acid to their Product but advertise that the Product contains “No Artificial
11 Flavors.” (See generally First Amended Complaint (“FAC”), Dkt. No. 61). Two
12 fundamental factual liability questions are therefore before the Court, pertinent to
13 Defendants’ Motion:
14           1. Is dl-malic acid an artificial flavor? and,
15           2. Does dl-malic acid function as an artificial flavor in the Product?
16 If the answer to both these questions is “yes,” then Defendants’ advertising is false and
17 Defendants have violated California law. The two questions that then follow, solely
18 regarding damages, are:
19           3. Does Defendants’ false advertising and failure to legally disclose the artificial
20             flavoring influence consumers? and, if so,
21           4. By how much were consumers defrauded, in dollars and cents?
22           Defendants do not contest the first liability question, as they cannot: the U.S. FDA
23 expressly states in federal regulation that dl-malic acid is an artificial chemical.1 See 21
24 C.F.R § 184.1069(a). Defendants’ liability therefore comes down to Question 2: does dl-
25 malic acid function as an artificial flavor in the Product?
26
27
       1
28      Dl-malic acid is manufactured in petrochemical factories from either benzene or butane.
       (FAC ¶ 30).
                                                 1
            Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                      DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5159 Page 7 of 29




 1          Defendants seek to preclude all the expert testimony of all of Plaintiffs’ experts –
 2 Dr. Laszlo P. Somogyi, Dr. George E. Belch, and Charlene L. Podlipna. Defendants’
 3 attacks on Plaintiffs’ experts and their criticisms of the experts’ surveys and reports have
 4 no merit. Contrary to Defendants’ claims, all three experts are highly regarded and
 5 experienced professionals who have provided conventional Reports following well-
 6 established and generally accepted principles. Other than over-blown rhetoric,
 7 Defendants offer nothing but the types of technical criticisms the Ninth Circuit and other
 8 courts have repeatedly held go to the weight of testimony, not its admissibility.
 9          Drawing on his fifty plus years of experience as a flavor expert in the food industry,
10 working for manufacturers, consulting firms, and for the federal government, Dr.
11 Somogyi’s expert report and testimony is well-suited to help the trier of fact answer this
12 second question, and his methods are both scientific and well-matched to this task.
13 Defendants’ own expert agrees. See Dkt. No. 94-7, Marianne Gillette’s Expert Report
14 (“Gillette Report”) at ¶¶ 44-75. Defendants’ small-minded complaints about the form of
15 Dr. Somogyi’s report (typographic error) and his methods, which their own expert
16 recommends, cannot dispute this. Dr Somogyi’s opinion “speaks clearly and directly to
17 an issue in dispute in the case,” Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1321
18 n. 17 (9th Cir. 1995) (“Daubert II”), and “will not mislead the jury” because it is both
19 factually accurate and based on scientifically validated, accurate, industry-standard
20 methods and peer-reviewed science. Id. Defendants have, whether deliberately or
21 inadvertently, completely misinterpreted Dr. Somogyi’s study, as explained in detail
22 infra. Finally, Dr. Somogyi’s extensive scientific, technical, and specialized knowledge
23 will help the trier of fact to understand the evidence and to determine an important fact
24 in issue—namely, that the artificial dl-malic acid that Defendants add to the Product is
25 an artificial flavor and functions as an artificial flavor.
26          Regarding the second set of questions directed at damages, which Plaintiffs’ two
27 experts addressed in their reports, Defendants again advance only hyper-technical and
28 quibbling arguments to attempt to exclude the experts’ testimony. Dr. George E. Belch

                                              2
          Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                   DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5160 Page 8 of 29




 1 (“Dr. Belch”) is more than qualified to opine as to consumer purchasing decisions, as
 2 illustrated throughout his extensive Curriculum Vitae (“CV”). See Declaration of Ronald
 3 A. Marron in Support of Plaintiffs’ Opposition to Defendants’ Motion to Exclude Expert
 4 Testimony filed concurrently herewith (“Marron Decl.”), ¶ 4 & Ex. 3 [Dr. Belch Rpt.].
 5 Defendants’ motion attacks every minute, technical issue of Dr. Belch’s survey and report
 6 around which they can muster an argument. However, courts generally and especially in
 7 the Ninth Circuit, which Defendants largely ignore, have made abundantly clear that
 8 “once a survey has passed the threshold criteria of having a proper foundation, being
 9 relevant, and having been conducted according to accepted principles” it can be admitted
10 into evidence and any follow-on technical critiques are left for the trier of fact to weigh
11 when considering the survey’s impact on the ultimate question of likelihood of confusion.
12 6 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition (2013) §
13 32:170 (citing cases); Clicks Billiards, Inc. v. Sixshooters Inc., 251 F.3d 1252, 1262–63
14 (9th Cir. 2001) (“Once the survey is admitted, however, follow-on issues of methodology,
15 survey design, reliability, critique of conclusions and the like go to the weight of the
16 survey rather than its admissibility.”). Dr. Belch used a well-accepted survey format
17 according to accepted survey principles when designing and conducting his survey.
18          Lastly, Charlene L. Podlipna, CPA (“Ms. Podlipna”) contributed significant
19 expertise and independent analysis, contrary to Defendants’ thinly-veiled and overtly
20 insulting disparagement of her work. None of Defendants’ arguments here go to the
21 admissibility of Plaintiffs’ experts’ opinions, only to their evidentiary weight. Defendants
22 are entitled to cross-examine Plaintiffs’ experts at trial and to introduce their own experts’
23 competing theories, and that is the appropriate time to make these arguments. Because
24 Defendants’ arguments solely and improperly address only the evidentiary weight of the
25 Reports, not their admissibility, Defendants’ Motion to Exclude is misplaced and should
26 be denied.
27
28

                                              3
          Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                   DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
     Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5161 Page 9 of 29




 1                                    II. LEGAL STANDARDS
 2          “A witness who is qualified as an expert by knowledge, skill, experience, training,
 3 or education may testify in the form of an opinion or otherwise if:
 4       (a) the expert’s scientific, technical, or other specialized knowledge will help
 5          the trier of fact to understand the evidence or to determine a fact in issue;
 6          (b) the testimony is based on sufficient facts or data;
 7          (c) the testimony is the product of reliable principles and methods; and
 8          (d) the expert has reliably applied the principles and methods to the facts of
            the case.”
 9
10 Fed. R. Evid. 702.
11       In ruling on the admissibility of expert scientific testimony, “[the court] must
12 engage in a difficult, two-part analysis.” Daubert II, 43 F.3d at 1315. First, the court
13 must determine “whether the experts’ testimony reflects ‘scientific knowledge,’ whether
14 their findings are ‘derived by the scientific method,’ and whether their work product
15 amounts to ‘good science.’” Id. “[The court’s] task, then, is to analyze not what the
16 experts say, but what basis they have for saying it.” Id. at 1316. In other words, “the test
17 under Daubert is not the correctness of the expert’s conclusions, but the soundness of his
18 methodology.” Id. at 1318. “Second, [the court] must ensure that the proposed expert
19 testimony is ‘relevant to the task at hand,’ . . . i.e., that it logically advances a material
20 aspect of the proposing party’s case.” Id. at 1315.
21       “This inquiry is designed to be a flexible one, and ‘[s]haky but admissible evidence
22 is to be attacked by cross examination, contrary evidence, and attention to the burden of
23 proof, not exclusion.’” Ruiz v. XPO Last Mile, Inc., No. 5CV2125 JLS (KSC), 2017 WL
24 2263046, at *2 (S.D. Cal. May 23, 2017) (citing City of Pomona v. SQM N. Am. Corp.,
25 750 F.3d 1036, 1044 (9th Cir. 2014)). “[R]ejection of expert testimony is the exception
26 rather than the rule.” Id. (quoting Frye v. Ayers, No. CIVS990628LKKKJM, 2009 WL
27 1312924, at *4 (E.D. Cal. May 12, 2009)).
28

                                              4
          Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                   DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5162 Page 10 of 29




 1                                       III.   ARGUMENT
 2      A. The Court Should Not Exclude The Testimony, Opinions, And Report
 3         Offered By Dr. Laszlo P. Somogyi
 4        1.      Dr. Somogyi’s Opinions Are the Product of Reliable Principles and Methods
 5         Defendants argue that Dr. Somogyi’s expert testimony must be excluded because
 6 “Dr. Somogyi’s own tasting of the chips … is not based on any scientifically reliable
 7 principles or methods…” See Mot. at 6:1-3. Defendants’ argument is patently
 8 disingenuous – Defendants own expert contradicts this argument in her report. She
 9 applies and justifies the same ‘taste-testing’ methodology Defendants rail against in Dr.
10 Somogyi’s testimony. Defendants’ expert, Marianne H. Gillette, explains in her Report
11 that “[o]ne reliable, science-based way to determine the function of malic acid in a food
12 product is through sensory evaluation.” Gillette Report ¶ 44. Ms. Gillette goes on to
13 explain, “[s]ensory evaluation is an established practice in the consumer products (food,
14 beverage …) industry” and “[t]oday, sensory science is an essential component in
15 university Food Science degree programs...” Gillette Report ¶¶ 44, 46. Ms. Gillette
16 reports that she “tasted the control and test samples of Lay’s Salt & Vinegar Flavored
17 Potato Chips” and that her “own taste testing [allegedly] confirms that malic acid does
18 not impart a characterizing vinegar flavor to the Product.” Gillette Report ¶ 75.
19 Defendants’ expert Marianne Gillette’s opinions regarding sensory evaluation – one of
20 the methods Dr. Somogyi employed in determining the function of malic acid – directly
21 contradict Defendants’ assertion that Dr. Somogyi’s method is unsupported by scientific
22 principles. Further, “[e]xpert opinion testimony is relevant if the knowledge underlying
23 it has a valid connection to the pertinent inquiry.” United States v. Sandoval-Mendoza,
24 472 F.3d 645, 654 (9th Cir. 2006). Here, both Plaintiffs’ and Defendants’ experts rely on
25 the sensory evaluation method to determine a core issue in the case. Dr. Somogyi’s
26 testimony contradicts that of Defendants’ expert, and thus will be helpful in assisting the
27 trier of fact in understanding this key issue in the case.
28

                                             5
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5163 Page 11 of 29




 1         Additionally, the fact that Dr. Somogyi did not specifically state in his Report the
 2 fact that he had tasted the Product to confirm his well-founded scientific opinion is not
 3 grounds to exclude the report. Dr. Somogyi has been in the field for 50 years and testified
 4 that the tasting of the Product is so “obvious” that he did not even think to put it in the
 5 Report. See Marron Decl. ¶ 3 & Ex. 2 [Somogyi Dep. Tr. at 61:11 – 32:2]. As a qualified
 6 food scientist who has worked in this field for over 50 years, it is not surprising that Dr.
 7 Somogyi is “familiar with the taste of malic acid.” Id. at 56:15-18. As Dr. Somogyi
 8 testified during his deposition, malic acid “has a very typical sharp effect when you taste
 9 [it]” and “if you are trained in flavor chemistry, you certainly recognize it.” See Marron
10 Decl. ¶ 3 & Ex. 2 [Somogyi Dep. Tr. 57:3-9]. Indeed, all the publications and sources
11 cited by Dr. Somogyi in his report confirm this very fact. See Marron Decl. ¶ 2, Ex. 1
12 [Somogyi Expert Report].
13         Further, Dr. Somogyi’s personal tasting of the Product, which he informed
14 Defendants of in his deposition, is obviously not the only scientific method he used to
15 form his expert opinion. In his report, Dr. Somogyi lists the possible functions of malic
16 acid, as Defendants concede (Mot. at 5:5-6). However, contrary to Defendants’ assertion
17 that Dr. Somogyi does not then address whether malic acid serves as a flavor or flavor
18 enhancer, Dr. Somogyi rules out all functions of malic acid besides as a flavoring agent.
19 See Marron Decl. ¶ 2 & Ex. 1 [Somogyi Report ¶¶ 37-55]. Further, Dr. Somogyi’s Report
20 is replete with citations to authority from numerous scientific and industry sources all
21 supporting his conclusion that malic acid is used as a flavoring ingredient. See generally,
22 id.
23               2.     Dr. Somogyi is an Exceptionally Qualified Expert
24         The Daubert analysis begins with the credentials and experience of the expert
25 whose work is under scrutiny. Defendants argue that Dr. Somogyi’s testimony should be
26 excluded because he “has no academic training in or professional experience with food-
27 labeling regulatory compliance issues.” Mot. at 10:5-7 (original emphasis). This
28 assertion, however, is both completely false and beside the point. Contrary to Defendants’

                                            6
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5164 Page 12 of 29




 1 assertion, Dr. Somogyi’s CV illustrates his extensive experience as a senior food scientist
 2 for the Stanford Research Institute (SRI), food technology research scientist at the
 3 University of California at Davis, consulting contractor for the FDA Office of Food
 4 Additive Safety, and food processing researcher and consultant for the Food and Drug
 5 Administration (FDA), the Environmental Protection Agency (EPA) and over 50 leading
 6 food companies. See Marron Decl. ¶ 2, Ex. 1 [Somogyi Report at ¶ 12-18]. Dr. Somogyi
 7 holds a Ph.D. in Food Science at Rutgers University, a Master’s of Science degree in
 8 Plant Physiology at Rutgers University and a Bachelor of Science degree in Horticulture
 9 at Corvinus University in Budapest, Hungary. See Marron Decl. ¶ 2, Ex. 1 [Somogyi
10 Report at ¶ 13]. Further, Dr. Somogyi has worked in this field for 50 years, his work is
11 documented and published in over fifty scientific papers in referred professional
12 publications, and he has co-authored academic textbooks and scientific encyclopedia
13 entries. See Marron Decl. ¶ 2, Ex. 1 [Somogyi Report at ¶ 19-20].
14         Defendants misrepresent this illustrious career with the absurd claim that Dr.
15 Somogyi’s “sole education in food regulatory compliance was ‘an evening extension
16 course’ completed ‘a long time ago…’” Mot. at 10:15-18. Dr. Somogyi explained during
17 his deposition that all basic food science courses include a general review of food labeling
18 regulations. See Marron Decl. ¶ 3, Ex. 2 [Somogyi Dep. Tr. 70:7-13]. Further, while Dr.
19 Somogyi completed his education in the 1960s, he testified that he has attended symposia
20 yearly since 1964 conducted by the Institute of Food Technologies to keep up with any
21 changes in the field. Id. at 70:22 – 71:10. Further, as Dr. Somogyi testified, food
22 technology research encompasses food regulations, as all food scientists must be familiar
23 with the relevant regulations, the regulatory status of ingredients, and how the ingredients
24 are used. Id. at 72:12-17. Dr. Somogyi’s work in product development throughout his
25 career required him to make sure that products complied with the relevant regulations.
26 Id. at 72:20 – 73:9. Defendants ignore the academic training Dr. Somogyi reported on,
27 his extensive continuing education, and an entire 50-year career’s-worth of hands-on
28

                                            7
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5165 Page 13 of 29




 1 regulatory experience to try to discredit Dr. Somogyi’s qualifications. Defendants’
 2 misleading arguments are unavailing.
 3         Defendants further nit-pick Dr. Somogyi’s deposition testimony to assert that he
 4 “had no idea ‘what NLEA stand for.’” Mot. at 11:3-8. The NLEA, however, is legal
 5 jargon for an amendment to a statute. Food science experts are not required to recall at
 6 all times what every legal acronym stands for. This is a specious argument for exclusion.
 7 Further, Defendants fail to add that they asked Dr. Somogyi a long list of questions in
 8 addition to the statutory definition of the NLEA, such as what WONF stands for and what
 9 a characterizing flavor is, and that Dr. Somogyi answered all of these thoroughly and
10 accurately. See Marron Decl. ¶ 3, Ex. 2 [Somogyi Dep. Tr. at 65:21 – 66:9; 67:17 – 68:7].
11 Defendants’ myopic focus on one abbreviation is simply another misleading attempt to
12 discredit Dr. Somogyi.
13         Defendants further distort Dr. Somogyi’s testimony that malic acid provides a
14 “fruity” flavor to say that because malic acid provides a fruity flavor, it cannot provide a
15 vinegar flavor. To the contrary, Dr. Somogyi testified at his deposition that malic acid
16 not only provides a “fruity” flavor,” but provides a “tart” flavor to food and beverage
17 products. See Marron Decl. ¶ 3, Ex. 2 [Somogyi Dep. Tr. at 30:22 – 31:23]. This is the
18 flavor that malic acid, which the U.S. FDA acknowledges will function as a flavoring
19 agent, provides: a “tart” fruity flavor.2 Not to mention, this Court has already ruled that
20 “the fact that malic acid simulates multiple flavors is not mutually exclusive with the fact
21 that malic acid imparts a vinegar flavor in the Product.” See Dkt. No. 104 at 8:13 – 9:3.
22         Defendants’ Motion fails on the merits, both factually and procedurally. District
23 court judges have broad discretion in deciding whether to admit or exclude expert
24 testimony pursuant to Federal Rule of Evidence 702. Gen. Elec. Co. v. Joiner, 522 U.S.
25 136, 141-42 (1997). Expert testimony is admissible under Rule 702 if the expert’s
26
     Malic acid “contributes to the sour taste of green apples. . . .” Kunisuke Izawa, ...
     2

27 Motonaka Kuroda, in Comprehensive Natural Products II, 2010; cited in Science Direct,
28 4.16.7.2.2 Malic acid, available at https://www.sciencedirect.com/topics/biochemistry-
   genetics-and-molecular-biology/malic-acid (last visited March 6, 2019).
                                               8
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5166 Page 14 of 29




 1 scientific, technical, or other specialized knowledge “will help the trier of fact to
 2 understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). Under this
 3 standard, “rejection of expert testimony is the exception rather than the rule.” Committee
 4 Notes on Fed. R. Evid. 702—2000 Amendment. A court’s gatekeeping role regarding
 5 expert testimony is not intended to serve as a replacement for cross-examination. As
 6 stated in the Committee Notes for Rule 702, “[v]igorous cross-examination, presentations
 7 of contrary evidence, and careful instruction on the burden of proof are the traditional
 8 and appropriate means of attacking” most expert witnesses. Fed. R. Evid. 702, Adv.
 9 Comm. Notes (2000); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596, (1993);
10 Primiano v. Cook, 598 F.3d 558, 568 (9th Cir. 2010) (“judge is a gatekeeper, not a fact
11 finder” and “gate could not be closed to … relevant opinion offered with sufficient
12 foundation by one qualified to give it”) (internal quotes omitted).
13         Defendants’ Motion ignores not only the broad standard for admissibility of expert
14 evidence, but also the facts at issue and their own proffered expert’s opinions. Dr.
15 Somogyi’s expert testimony, based on his illustrious career and accepted scientific
16 methodology, is source-cited and consistent with both industry-standard knowledge and
17 the U.S. FDA’s regulations regarding malic acid. His opinions are factually correct and
18 helpful to the trier of fact. Defendants raise no valid grounds to exclude his testimony.
19 See United States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006) (“Expert
20 opinion testimony is relevant if the knowledge underlying it has a valid connection to the
21 pertinent inquiry.”).
22         3.   The Opinions Documented in Dr. Somogyi’s Report Are Helpful to the Trier
23              of Fact
24         Defendants argue that the Court must exclude Dr. Somogyi’s testimony because,
25 Defendants claim, it is not reliable or helpful. Defendants are mistaken. Dr. Somogyi’s
26 expert opinion, which is both reliable and helpful to the trier of fact, is admissible to
27 challenge Defendants’ false contentions regarding the function of dl-malic acid in the
28 Product.

                                            9
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5167 Page 15 of 29




 1         Foremost among all of Defendants’ spurious reasons, Defendants seek to exclude
 2 the expert report of Dr. Somogyi’s Report because the Report contains some typos. See
 3 Mot. at 7. This is exactly the kind of “technical” criticism that the Ninth Circuit has
 4 rejected as grounds to exclude expert testimony. E. & J. Gallo Winery v. Gallo Cattle
 5 Co., 967 F.2d 1280, 1292 (9th Cir. 1992) (“[I]t is routine to admit a relevant survey; and
 6 technical unreliability goes to weight, not admissibility.”). Defendants cannot attack Dr.
 7 Somogyi’s credentials directly as his qualifications are unimpeachable, so they resort to
 8 criticism of minor typographic errors.
 9         Defendants would have the Court believe Dr. Somogyi is careless and failed to
10 spend adequate time doing his job. This portrayal is false, however, and is a transparent
11 attempt to distract from Dr. Somogyi’s actual opinions. Dr. Somogyi testified to the
12 accidental typing error of including the word “beverage” in the Report and explained,
13 understandably, that the error was due in part to “working simultaneously [on] some
14 beverage issues completely different from this, so that my mind just didn’t switch.” See
15 Marron Decl. ¶ 3, Ex. 2 [Somogyi Dep. Tr. at 47:11-22]. Defendants further contend
16 “Dr. Somogyi admitted it was ‘possible’ he copies and pasted his work…” Mot. at 7:13-
17 15. This misconstrues Dr. Somogyi’s testimony, however, which shows that Dr.
18 Somogyi was working on two projects simultaneously, and when asked if it was possible
19 that he copied and pasted part of his work from each assignment, he answered “Unlikely
20 but possible, yes.” See Marron Decl. ¶ 3, Ex. 2 [Somogyi Dep. Tr. 48:7-13] (emphasis
21 added).
22         These charges of hyper-technical deficiencies fail to address the undeniable reality
23 that Dr. Somogyi is qualified and his opinions are meritorious. Defendants’ own
24 allegations and proffered expert testimony reveal that Dr. Somogyi’s testimony regarding
25 the flavor and function of dl-malic acid in the Products will assist the trier of fact in
26 understanding key issues in the case. Dr. Somogyi’s opinion that the dl-malic acid
27 functions as a flavor contradicts Defendants’ assertion that the malic acid functions only
28 as a flavor enhancer. Dr. Somogyi’s testimony is reliable and relevant because he has

                                            10
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5168 Page 16 of 29




 1 spent years analyzing scientific studies of food ingredients such as malic acid. Dr.
 2 Somogyi’s testimony is clearly relevant and directly responsive to Defendants’ assertions
 3 and the scope of their experts’ testimony. To the extent Defendants take issue with Dr.
 4 Somogyi’s testimony as it pertains to the Product, they are entitled to raise this during
 5 cross-examination. Because there is no basis for exclusion, Defendants’ Motion must be
 6 denied.
 7                4.     Dr. Somogyi’s Opinions Are Based on Sufficient Facts
 8          Defendants contend that Dr. Somogyi failed to “examine the Product at issue.”
 9 This however, is patently false. When asked during his deposition “how many labels of
10 Lay’s Salt & Vinegar Potato Chips did you review,” Dr. Somogyi testified “I would say
11 not more than five.” See Marron Decl. ¶ 3, Ex. 2 [Somogyi Dep. Tr. at 16:13-21]. Then,
12 Dr. Somogyi testified that he “believe[d]” the content was 3 and a half ounces. Id. at 22-
13 24. That he estimated the size incorrectly does not mean that he did not review the
14 Product. In fact, Dr. Somogyi goes on to testify that he reviewed the ingredient list,
15 nutrition information, and net weight on the Product bags he reviewed Id. at 17:9-25.
16 Further, when asked “[s]o is it fair to say that you reviewed generally the packaging of
17 the bags you reviewed?” Dr. Somogyi answered, “Yes.” Id. at 18:6-9. Not to mention,
18 Dr. Somogyi explains that he even tasted the Product at issue. Id. at 19:16-23. Thus,
19 Defendants’ assertion that Dr. Somogyi never examined the Product at issue is entirely
20 false.
21          Defendants also attempt to attack Dr. Somogyi’s methodology by introducing the
22 results of a sensory testing panel that Defendants’ expert commissioned. A close
23 examination of the sensory panel’s testing, as described in Defendants’ expert report,
24 however, shows that Defendants’ expert tested every conceivable sensory aspect of the
25 Products except for the one aspect that is relevant to this case under Federal and
26 California law: does the flavor of dl-malic acid resemble the flavor of vinegar? See 21
27 CFR 101.22. If it does, dl-malic acid is an artificial flavor in these Products under Federal
28 law and, by incorporation by reference, under California’s Sherman law as well. Whether

                                             11
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5169 Page 17 of 29




 1 deliberately or inadvertently, the sensory panel testing that Defendants orchestrated
 2 carefully avoided producing any data on the specific dispositive question before the
 3 Court. The Court may note also that Defendants’ sensory testing apparently did not
 4 actually test the Product with the malic acid simply removed from the Product but in fact
 5 replaced the removed malic acid with additional “vinegar flavor” powder. Gillette
 6 Report ¶¶ 44-75.
 7      B. Dr. Belch’s Survey Methodology Is Sound and Defendants’ Technical
 8         Critiques Are Meritless
 9               1.     Dr. Belch’s Survey Used an Appropriate Control
10         Defendants’ critique of Dr. Belch’s expert report is similarly without merit. In
11 considering marketing studies and surveys, due to the practically unlimited number of
12 potential stimuli from which to choose, experts often and predictably disagree on the
13 appropriateness of a control stimulus; such common disagreements only concern issues
14 of weight, not admissibility. Experts frequently criticize the control stimulus chosen by
15 their opposition. Indeed, while Defendants’ expert, Dr. Kivetz, disagrees with Dr.
16 Belch’s control, Dr. Belch also criticizes Dr. Kivetz’ control. This should come as no
17 surprise. What is surprising is that Defendants’ counsel would attempt to elevate these
18 common technical areas of disagreement by including them in a Daubert motion.
19 Daubert challenges to surveys are limited to the rare situations in which the “proffered
20 survey is so flawed as to be completely unhelpful to the trier of fact.” PBM Prods., 639
21 F.3d at 123. Defendants’ commonplace and hyper-technical critique of an opposing
22 expert’s control stimulus comes nowhere close to an appropriate Daubert challenge. Id.
23         Defendants criticize Dr. Belch’s survey for “draw[ing] attention to the label claims
24 being litigated in this case.” Mot. at 16:5-7. However, the Product packaging used in the
25 survey retains all existing package features except the challenged one, namely the
26 artificially-flavored designation. This was an appropriate control precisely because it
27 allowed Dr. Belch to “determine what the impact of [the] disclosure would be.” See
28 Marron Decl. ¶ 7, Ex. 6 [Belch Dep. Tr. 106:5-6]. As Dr. Belch described during his

                                            12
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5170 Page 18 of 29




 1 deposition, “another fundamental principle of experimental design is to ensure that you
 2 have a manipulation check to determine that the variable [of] interest was noticed by the
 3 consumer. Otherwise you – you’re just comparing apples to apples again.” Id. at 110:5-
 4 9. For example, Dr. Belch pointed to Dr. Kivetz’ study “where he manipulated the
 5 package and has no idea if anyone ever saw it. He compared apples to apples. He gave
 6 the test group a package and has no idea if anyone noticed anything.” Id. at 105:21 –
 7 106:1. As Dr. Belch made clear in his testimony, it is impossible to determine whether
 8 consumers care about whether a product is artificially flavored if they do not know that
 9 the product is artificially flavored. Defendants’ expert’s technical disagreement with Dr.
10 Belch as to the effectiveness of Dr. Belch’s control is not grounds for dismissing his
11 survey or his conclusions therefrom. See Clicks Billiards, 251 F.3d at 1263.
12         Defendants also misleadingly argue that Dr. Belch modified the “color and size”
13 of the challenged disclosure “to steer respondents toward the result Plaintiffs’ counsel
14 wanted.” Mot. at 15:15-16. This is not the case. As Dr. Belch explained during his
15 deposition, the federal regulations regarding food labeling require that products disclose
16 the use of artificial flavoring in a manner that is “conspicuous” and noticeable by
17 consumers. See Code of Federal Regulations 21 C.F.R § 101.22(i)(3) (“the words
18 prescribed by this paragraph shall immediately and conspicuously precede or follow [the
19 name of the characterizing flavor]”). Further, the regulations require that the disclosure
20 be “at least half” the size of the characterizing flavor. See Marron Decl. ¶ 7, Ex. 6 [Belch
21 Dep. Tr. at 35:22 – 36:3]; see also Code of Federal Regulations 21 C.F.R. § 101.22(i)(2)
22 (“the name of the characterizing flavor shall be accompanied by the word(s) ‘artificial’
23 or ‘artificially flavored’, in letters not less than one-half the height of the letters in the
24 name of the characterizing flavor”).
25         Finally, Defendants argue that “no snack food company” would advertise the
26 “artificially flavored” disclosure on their products the way that the survey questions do.
27 This, in fact, supports Plaintiffs’ position and Dr. Belch’s conclusions: reasonable
28 consumers find the inclusion of artificial flavoring ingredients material, and this is why

                                             13
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5171 Page 19 of 29




 1 food companies try to make the legally-required “artificially flavored” disclosure as
 2 inconspicuous as the federal regulations permit. As Defendants’ counsel explained at Dr.
 3 Belch’s deposition, no snack company would “want to call out a potentially perceived
 4 negative.” See Marron Decl. ¶ 7, Ex. 6 [Belch Dep. Tr. 124:11-12; 125:1-9 (Q: would
 5 you advise Frito-Lay … to include a checkmark that says “contains artificial ingredients”
 6 on the back of the pack? A: Well, as a marketing consultant, I probably wouldn’t… Q:
 7 And what would the reason for that be? A: Well, it could lead to negative consumer
 8 perceptions of the product.”). The test packaging was appropriately used by Dr. Belch
 9 as a representative example of what would be an adequate legally-required disclosure
10 that would alert consumers to this crucial Product attribute. The fact that the legally-
11 accurate product package might differ from the way Frito-Lay currently unlawfully
12 advertises the Product, or may in the future decide to advertise a legally-compliant
13 Product, has no impact on the admissibility of Dr. Belch’s survey which provides the
14 trier of fact with useful information.
15                2.     Dr. Belch Used a Proper Survey Structure
16         Defendants criticize Dr. Belch’s survey for supposedly violating market
17 conditions. The bulk of Defendants’ “marketplace conditions” arguments hinge on what
18 Defendants argue was an “improper” focus on the artificially flavored disclosure.
19 However, as described above, the survey questions regarding artificial flavoring were
20 necessary for the survey as a manipulation check. Because the survey was designed to
21 measure the impact the use of artificial flavoring ingredients has on consumer purchasing
22 decisions, Dr. Belch needed to make sure that respondents noticed that the Product was
23 artificially flavored and then provide opinions on that fact. Defendants zero in on the
24 questions relating to artificial flavors as negative attributes, but the purpose of the survey
25 was to determine the effect of an artificially flavored disclosure on the Product labels.
26         Defendants further argue that the survey’s sequence of the questions “primed”
27 consumers to think about artificial flavors. Mot. at 18-19. However, as Dr. Belch
28 explains, the sequencing of the questions were the same in both the control and test

                                             14
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5172 Page 20 of 29




 1 groups. Accordingly, if Defendants argue that consumers in the test group were primed
 2 to think about artificial flavors, then consumers in the control group also “were primed”
 3 to think about the fact that the product has no artificial flavors. See Marron Decl. ¶ 7,
 4 Ex. 6 [Belch Dep. Tr. at 134:17-24]. Because the same conditions existed for each group,
 5 the “effect should have been equal across both conditions” negating any potential bias.
 6 Id. This again provides useful information for the trier of fact (Fed. R. Evid. 702) and
 7 Defendants’ contention that their expert would do things differently is not proper
 8 grounds for their Daubert contention.
 9         Defendants disagree with Dr. Belch’s conclusions, which they are certainly
10 entitled to do but which also is not the proper focus of a Daubert inquiry. Daubert, supra
11 at 595. Any battle between the parties' experts regarding proper survey design clearly
12 goes to the weight of Dr. Belch’s survey, not its admissibility. See Classic Foods Int'l
13 Corp. v. Kettle Foods, Inc., 2006 U.S. Dist. LEXIS 97200, *10 (C.D. Cal. 2006) (“[A]ny
14 deficiencies in the survey's methodology are properly addressed by cross-examination at
15 trial rather than outright exclusion.”); Wendt v. Host Int'l, 125 F.3d 806, 814 (9th Cir.
16 1997) (“Challenges to survey methodology go to the weight given the survey, not its
17 admissibility”) (citing Prudential Ins. Co. of Am. v. Gibraltar Fin. Corp., 694 F.2d 1150,
18 1156 (9th Cir. 1982)).
19         Lastly, Defendants misconstrue Dr. Belch’s deposition testimony to argue that the
20 survey did not replicate market conditions because “no one would approach a consumer
21 to ask them to rate a product while they decide whether to purchase it.” Mot. at 18:2-5
22 (original citations omitted). However, to follow this argument to its logical conclusion,
23 Defendants would effectively require that Dr. Belch’s survey asked no questions at all,
24 since consumers are never asked questions regarding products in physical marketplaces.
25 This argument is unreasonable and unobtainable in the real world. The conditions under
26 which Defendants argue the survey should be performed would effectively amount to a
27 rejection of all surveys, since no survey can perfectly reproduce the actual market in
28 which the customer makes his or her purchasing decision. As explained in Dr. Kivetz’

                                            15
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5173 Page 21 of 29




 1 Rebuttal Report, a survey designer should try to “approximate” marketplace conditions.
 2 See ECF No. 94-10, Dr. Kivetz Rebuttal Report ¶ 16. Dr. Belch’s survey appropriately
 3 approximates marketplace conditions as required to explore the relevant Product
 4 advertising attributes had Defendant used legally compliant packaging.3 Defendants’
 5 motion should be denied.
 6         Defendants also attempt to use the survey response data for the Garden of Eatin’
 7 product questions to undermine the response data from Dr. Belch’s survey of the
 8 Product. However, “questions regarding the use of artificial flavors were not used for
 9 [the] Garden of Eatin’ product.” See Marron Decl. ¶ 4, Ex. 3 [Belch Report ¶ 21]. The
10 response data from the Garden of Eatin’ questions simply do not apply to Dr. Belch’s
11 analyses of the response data regarding the Product.
12                3.    Dr. Belch’s Survey Is Based on Sufficient Facts and Data
13         Defendants argue that Dr. Belch’s survey contained no instructions telling
14 participants to avoid guessing behavior. However, while Dr. Belch did not employ this
15 specific instruction, he used other equally effective screening methods that would
16 achieve the same result for his survey. For example, Dr. Belch used filter questions
17 leading up to participants’ eligibility to participate in the survey. If a respondent didn’t
18 meet the screening questions, they were omitted from the survey. More specifically, in
19 order to qualify for participation in the survey, respondents had to indicate that they had
20 purchased Lay’s Salt & Vinegar potato chips in the past six months. See Marron Decl. ¶
21 4, Ex. 3 [Belch Report ¶ 14]. Furthermore, the survey was administered to an online
22 panel of consumers maintained by Luth Research, a leading market research firm, which
23 filtered out non-responsive participants. See Marron Decl. ¶ 7, Ex. 6 [Belch Dep. Tr.
24 50:17-23; 53:25 – 54:4 (Q: And was there any attempt to assess respondents’
25
26  Defendants characterize Dr. Belch’s control packaging as “visually unappealing” and
     3

   “commercially unviable.” Mot. at 14:21. Defendants’ supposed “visually unappealing”
27 packaging is actually legally required, Plaintiffs contend, to make the package comply
28 with federal regulations and California law. See Code of Federal Regulations 21 CFR
   101.22.
                                              16
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                   DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5174 Page 22 of 29




 1 involvement level with the survey? A: Yes. That’s done by the research company. … A:
 2 “[t]he survey company explained to me that what they do as part of their quality
 3 checking, they would determine whether the individual spent a very short time period,
 4 and then that would not be considered a valid response.)]. Defendants’ contention
 5 concerning Dr. Belch’s survey instructions is erroneous and fails to impact the survey’s
 6 admissibility.
 7         Furthermore, Defendants argue that Dr. Belch improperly failed to provide “don’t
 8 know” or “unsure” answer choices for the survey questions. However, the omission of a
 9 “don’t know” option for closed-ended questions simply required respondents to think
10 through the answers thoroughly and avoid the easier “don’t know” option. If anything,
11 this results in more thoughtful and reliable data. Further, participants were not “forced”
12 to answer all of the survey questions as Defendants incorrectly suggest. Instead,
13 respondents had the option to skip several of the open-ended questions if they were
14 unsure of the answer or the answer choices did not apply to them. See Marron Decl. ¶ 7,
15 Ex. 6 [Belch Dep. Tr. at 74:1-20].
16         Lastly, Defendants criticize Dr. Belch for getting calculations wrong. There were
17 two variables mentioned in Dr. Belch’s Report that were not statistically significant, and
18 Dr. Belch agreed to making a mistake due to “read[ing] the wrong table in [his] computer
19 printout.” Marron Decl., ¶ 7 & Ex. 6 [Belch Dep. Tr. 68:1-5]. Indeed, Dr. Belch
20 submitted a Supplemental Report to correct these two errors. See Marron Decl. ¶ 5 &
21 Ex. 4 [Belch Supplemental Expert Report]. While Dr. Belch agreed that these two
22 variables need to be corrected in his report, these simple miscalculations, which did not
23 affect his conclusions or opinion, are not a basis to exclude a Report. Further, if
24 Defendants so wish, they will have a full opportunity to cross-examine Dr. Belch at trial
25 regarding these two variables.
26               4.     Dr. Belch’s Conclusions Are Helpful to the Trier of Fact
27         Defendants argue that while Dr. Belch used $3.49 as the price of the Product in
28 his survey, this is not the actual average price of the Product. This is not a material

                                            17
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5175 Page 23 of 29




 1 critique of Dr. Belch’s survey methodology. Dr. Belch explained during his deposition
 2 that “anytime you do some type of price elasticity studies – price elasticity operates in a
 3 range.” See Marron Decl. ¶ 7 & Ex. 6 [Belch Dep. Tr. 95: 6-8]. No matter what exact
 4 price point was used in the survey, as long as that price is within a reasonable range from
 5 the actual price a percentage-based extrapolation from the selected price is valid to reveal
 6 the willingness to pay for every price point within that range. See id. at 95:2-5.
 7         Finally, Defendants base an argument on their premise that Dr. Belch’s Question
 8 34 asked “whether discovering a product was falsely advertised would affect their
 9 subjective evaluation of the Product.” Mot. at 25:9-11. This, however, is inaccurate. This
10 question actually asks, “The package states that Lay’s Salt & Vinegar chips have no
11 artificial flavors. If Lay’s Salt & Vinegar chips did contain artificial flavors, would this
12 have an influence on the price you would be willing to pay for this product?” Defendants
13 characterize this as a “question about betrayal.” Mot. at 24:4-5 et seq. This kind of florid
14 exaggeration, which is endemic to Defendants’ Motion, only serves to demonstrate that
15 Defendants have no valid factual or legal arguments for exclusion. The survey question
16 neither states nor implies that consumers have been “lied to” as Defendants suggest.
17 Instead, depending on the group (test or control), the question referred to the Product
18 packaging seen by that group and simply asks if the presence of artificial flavors in the
19 Product would influence the price the respondent was willing to pay. Defendants base
20 their argument here entirely on a subjective and unrealistic assumption about what
21 Question 34 asks – an argument which lacks plausibility as it is untethered to the question
22 the survey actually asked.
23         Defendants’ Motion to Exclude Dr. Belch’s testimony is lacking in relevant
24 grounds as it argues for exclusion based either on fanciful exaggeration,
25 misinterpretation of facts, or on issues of weight rather than admissibility, and fails to
26 show any other good cause for granting Defendants’ motion.
27
28

                                             18
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5176 Page 24 of 29




 1      C. Defendants’ Critiques of Charlene Podlipna’s Report Are Similarly
 2         Concocted Out of Counter-Factual Assumptions and Are Legally Meritless.
 3         1.    Ms. Podlipna’s Opinions Are Procedurally and Scientifically Sound and
 4               Independent and are Based on Well-Accepted Economic Methodology
 5         Defendants argue, once again counter-factually, that Charlene Podlipna “brought
 6 no expertise to bear on this case.” Mot. at 25:23-24. Ms. Podlipna, a shareholder in a
 7 prestigious economics consultancy, has over 18 years of increasingly responsible and
 8 impressive professional experience in the field. She is a Certified Public Accountant and
 9 is professionally certified in Financial Forensics as well. See Marron Decl., ¶ 8 & Ex. 7
10 [Podlipna Expert Report ¶¶ 2-3]. Ms. Podlipna is the Treasurer of CalCPA’s Forensic
11 Services, Economic Damages Section for the 2016-2018 term. Her testimony as an
12 expert economist has been admitted by nine federal and state courts and in four formal
13 arbitrations -- in all but two of those as a defense expert. See Marron Decl., ¶ 8 & Ex. 7
14 [Podlipna Expert Report ¶ 4]. To suggest, as Defendants do here, that Ms. Podlipna
15 “brought no expertise” to this case would be professionally insulting if it were not
16 entirely absurd.
17         2.   Defendants Ignore Two Out Of Three Independent Case Analyses Performed
18              and the Resulting Conclusions Provided By Ms. Podlipna In Order to Claim
19              That Her Report is Somehow Incomplete
20         Defendants argue strenuously that Ms. Podlipna simply adopted Dr. Belch’s
21 conclusions and performed no original analysis. This is not correct. Defendants ignore
22 two of the three case analyses Podlipna performed. See Marron Decl. ¶ 8, Ex. 7 [Podlipna
23 Report]. Ms. Podlipna not only calculated a damages model based on Dr. Belch’s
24 conclusions but also on two additional methods supported by Dr. Belch’s survey data
25 that Dr. Belch did not. Ms. Podlipna examined the data produced by Dr. Belch’s survey
26 – which Defendants claim she did not do – and provided independent analysis producing
27 two alternative damage models based on that data. Id. In addition, Ms. Podlipna
28 examined sales data and profits produced by Defendants in this litigation. See Marron

                                            19
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5177 Page 25 of 29




 1 Decl., ¶ 9 & Ex. 8 [Podlipna Dep. Tr. 24:4-16; 63:10-18]. Defendants’ contention that
 2 Ms. Podlipna did ‘no original work’ is simply false.
 3       3. Defendants’ “Supply-Side” Damages Model Argument is Simply An Argument In
 4         Favor Of A Damages Model Defendants Prefer
 5         Defendants also make much about the supposed absence of “supply side” “facts”
 6 and calculations. So-called “supply side” damages models are another tactic Defendants
 7 attempt to bring to bear to argue against Plaintiffs’ damages model– which once again,
 8 goes to weight and not admissibility. In this case, Plaintiffs are seeking restitution
 9 damages. Restitution damages are based on the difference in value between what the
10 consumer was promised and the product that was actually delivered to the consumer. In
11 this case, the Products promised “No Artificial Flavors”, both explicitly and by omission
12 of the federal- and state-required front-label disclosures.
13         The willingness-to-pay survey performed by Dr. Belch sought and provided a
14 measure of that difference in value between the Product as advertised and the Product
15 actually delivered. Whether or not the Defendant sees any price elasticity (“supply side
16 factors”) is, in this case, not germane to this question. Consumers see additional value in
17 natural products, as Dr. Belch’s survey disclosed, the value to the consumer of an
18 artificially-flavored food product is less than that of a naturally-flavored product. See
19 Marron Decl. ¶ 4, Ex. 3 [Belch Expert Report]. This is true independent of whether the
20 manufacturer can raise the price of the product in the marketplace – the “supply-side”
21 analysis that Defendants wish to impose. The cases Defendants cite are not dispositive
22 on this point as they are easily distinguishable on both the facts and law.
23         For example, Defendants rely on Apple v. Samsung, No. 11-CV-01846-LHK,
24 2014 U.S. Dist. LEXIS 29721, at *82 (N.D. Cal. Mar. 6, 2014). In that case, however,
25 the parties’ dispute was over the value of product features in products that were not yet
26 on the market and had no known market price. Id. The Apple court found that “[the
27 expert’s] survey does not provide a way to directly compare consumers' willingness to
28 pay for particular features to the overall value of the infringing devices[,]” id. at 78-79,

                                             20
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5178 Page 26 of 29




 1 because the “survey measures the market demand for the patented features in a vacuum,
 2 without relation to the actual price or value of the devices.” Id. In that circumstance – a
 3 patent infringement case for a not-yet-marketed product -- supply-side factors actually
 4 were important because no one knew at what price the allegedly infringing product
 5 would be sold – there was no “market price” available for comparison. Id.
 6         Here, the parties already know or can readily calculate the market price of all of
 7 the existing allegedly unlawful Products. This is the opposite of Apple, where no market
 8 price data was available and so “supply side” factors needed to be included in the
 9 expert’s price-premium calculation. Id. Zakariah is not to the contrary. Zakaria v.
10 Gerber Prods. Co., 2018 U.S. App. LEXIS 32240 (9th Cir. 2018). In Zakariah, the
11 defendant had marketed versions of the product that were allegedly unlawfully labeled
12 and versions that had lawful labels. Id. Here, the Defendants never offered any of the
13 Products with labels that conform to federal or California law -- all versions of the
14 Products in every size and label variation are illegally offered for sale in California.
15 There is accordingly no lawfully-marketed version available for price comparison. Here,
16 Dr. Belch’s market survey based on consumers’ willingness to pay provides useful price
17 premium information to the trier of fact, unlike that in Zakariah. Id.
18         Defendants’ contention that “supply side” factors are missing from the plaintiffs’
19 damages model is based on inapposite cases and is simply inapplicable here. Defendants’
20 argument about “challenged label statements” is disingenuous: the plaintiffs do not
21 argue merely that Defendants placed misleading statements on their labels as in
22 Zakariah; the more fundamental problem is that Defendants were required to
23 prominently disclose to consumers legally-required information that they withheld. See
24 generally FAC. Had consumers been aware that the Product was artificially flavored, as
25 Dr. Belch’s survey shows, the Product would have been worth less to consumers than
26 the price consumers paid for it. This makes objective sense as well. Food manufacturers
27 use artificial flavors because they save the manufacturer money – artificial flavors cost
28 less than natural flavors and artificially flavored foods therefore simply cost the

                                            21
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
  Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5179 Page 27 of 29




 1 manufacturer less to make. The Product as it was delivered to consumers was worth less
 2 than as advertised, and Dr. Belch’s survey provides the trier of fact with useful
 3 information in valuing and quantifying that difference. See Marron Decl. ¶ 4, Ex. 3
 4 [Belch Expert Report]. Ms. Podlipna’s decision not to apply Defendants’ “supply side”
 5 factors here is methodologically as well as logically appropriate to this case. In addition,
 6 Ms. Podlipna implicitly addresses supply side factors by relying upon Defendants’ actual
 7 sales data. See Hilsley v. Ocean Spray Cranberries, Inc., No. 17CV2335-GPC(MDD),
 8 2018 WL 6300479, at *16 (S.D. Cal. Nov. 29, 2018) (“Defendants' argument that
 9 Plaintiff's demand-side model fails to account for real world market conditions and is
10 based on hypotheticals is without merit.”).
11         4.    Ms. Podlipna’s Factual Assumption That All of The Products During The
12               Proposed Class Period Were Labeled Unlawfully Is Correct
13         Defendants argue that Ms. Podlipna used the “wrong dataset” [italics in the
14 original] because her calculations assumed - correctly - that the Product packaging was
15 misleading and unlawful under California law throughout the Class Period. Mot. at
16 32:20-33:14. Ms. Podlipna’s assumption is correct; Defendants’ is not. At no time during
17 the proposed Class Period did any Product package include the federally-required
18 disclosure that the Product was “Artificially Flavored” or contained artificial flavors,
19 either on the front-of-package display panel or in the ingredient list. Both disclosures are
20 required under federal and California law. See Code of Federal Regulations 21 C.F.R. §
21 101.22; See Cal. Health & Safety Code §§ 109875, et seq., (“Sherman Law”). As
22 Defendants’ Motion itself concedes, such a disclosure is of critical importance to
23 consumers – Defendants admit that a Product package design that correctly and
24 prominently discloses the presence of artificial flavors is, according to Defendants’
25 expert and Defendants, “not commercially viable.” See Marron Decl. ¶ 7, Ex. 6, [Belch
26 Dep. Tr. at 122-125]. The only plausible reason such a design would be “not
27 commercially viable” is if, as Defendants themselves concede, a significant number of
28 consumers would reject the product if it prominently and lawfully disclosed the presence

                                             22
         Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                  DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
 Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5180 Page 28 of 29




 1 of artificial flavors.
 2         Defendants skewer their argument on their own sword. If Defendants argue that a
 3 prominent disclosure of artificial flavors would render their Product “not commercially
 4 viable” they cannot then turn around and argue that the same disclosure would have no
 5 effect on price or sales. Id. Defendants’ argument to exclude Ms. Podlipna’s testimony
 6 fails based on Defendants’ own argument. Similarly, Defendants’ arguments to exclude
 7 the testimony of Plaintiffs’ two other experts, Drs. Belch and Somogyi, are also without
 8 merit as these are either factually inaccurate or go exclusively to the weight of their
 9 testimony and not to their admissibility. See Ruiz, 2017 WL 2263046, at *2.
10                                    IV.     CONCLUSION
11         For the foregoing reasons, Defendants’ Motion to Exclude Expert Testimony
12 should be denied.
13
14
     Dated: March 7, 2019                   Respectfully Submitted,
15
16
                                            /s/ Ronald A. Marron
17
                                            RONALD A. MARRON
18
                                            LAW OFFICES OF RONALD A. MARRON
19                                          RONALD A. MARRON (SBN 175650)
                                            ron@consumersadvocates.com
20                                          ALEXIS M. WOOD (SBN 270200)
                                            alexis@consumersadvocates.com
21                                          KAS L. GALLUCCI (SBN 288709)
22                                          kas@consumersadvocates.com
                                            MICHAEL T. HOUCHIN (SBN 305541)
23                                          mike@consumersadvocates.com
                                            LILACH HALPERIN (SBN 323202)
24                                          lilach@consumersadvocates.com
                                            651 Arroyo Drive
25                                          San Diego, California 92103
                                            Telephone: (619) 696-9006
26                                          Facsimile: (619) 564-6665
27                                          LAW OFFICE OF DAVID ELLIOT
                                            DAVID ELLIOT (SBN 270381)
28                                          davidelliot@elliotlawfirm.com

                                            23
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
 Case 3:17-cv-01345-JLS-BGS Document 107 Filed 03/07/19 PageID.5181 Page 29 of 29



                                        2028 3rd Avenue
 1                                      San Diego, CA 92101
                                        Telephone: (858) 228-7997
 2                                      Attorneys for Plaintiffs and the Proposed Class
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            24
        Allred v. Frito-Lay North America, Inc., et al., Case No. 3:17-cv-01345-JLS-BGS
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                                 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY
